EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Fox on 05/12/2022.

The application has been amended as follows: 
Claim 12, line 9: add  -- a planar member and-- after  “comprises”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The elevator car of the claimed invention comprises all the limitations of claim 10, specifically, a camera mount is deformable at least in the vertical direction when acted on by a downward force wherein the camera mount comprises a planar member comprising a first bend about which the camera mount bends and pivots and a second bend arranged to set the angle of the field of view that is not taught, suggested, nor obvious over prior arts of record.
The elevator car of the claimed invention comprises all the limitations of claim 11, specifically, a camera mount is deformable at least in the vertical direction when acted on by a downward force wherein the camera mount comprises a planar member comprising a first bend about which the camera mount bends and pivots and comprises a contact portion to contact an object above the elevator car and angled away from the elevator door that is not taught, suggested, nor obvious over prior arts of record.
The elevator car of the claimed invention comprises all the limitations of claim 12, specifically, a camera mount is deformable at least in the vertical direction when acted on by a downward force wherein the camera mount comprise a contact portion arranged vertically higher than the mounting location that is not taught, suggested, nor obvious over prior arts or record.
US Patent No. 7,165,655 to Cook et al teaches a camera mount with a bend but does not teach the camera mount was deformable.
GB 2 317 240 to Witcomb el al teaches a camera mount that is deformable but does not teach the camera mount comprises a planar member. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654